Eberhaedt, Judge.
1. The first special ground of the amended motion assigns error upon the denial of the request to charge on the matter of emergency. Since there is no assignment of error complaining that the charge was not given in the exact language of the written request, this court will only consider whether the request was correct, apt, precisely adjusted to some principle involved in the case and authorized by the evidence; and, if so, whether the request was substantially covered by the general charge. Griffith v. Newman, 217 Ga. 533 (3) (123 SE2d 723); Dillard v. Jackson’s Atlanta &c. Concrete Co., 105 Ga. App. 607, 608 (1) (125 SE2d 656); State Farm Mut. Auto Ins. Co. v. Rogers, 105 Ga. App. 778 (5) (125 SE2d 893); Burns Brick Co. v. Adams, 106 Ga. App. 416, 419 (127 SE2d 26); Butler v. Reville, 107 Ga. App. 345 (130 SE2d 161); Wells v. Metropolitan Life Ins. Co., 107 Ga. App. 826 (8) (131 SE2d 634); Boykin v. Parker, 108 Ga. App. 718 (3) (134 SE2d 531); Thornton v. Gaillard, 111 Ga. App. 371 (141 SE2d 771).
Was the request correct, apt, adjusted to some principle in the case and authorized by the evidence? To put it another way, was any emergency shown to exist? If any was shown, was it an emergency of the defendant’s own making of which he could not take advantage as a defense?-
It would serve no useful purpose to repeat the evidence here, but a reading of it clearly demonstrates the absence of any emergency. The defendant, while under the influence of drugs, was simply driving down the wrong side of the street and ran into Mr. Crowe and his car. While it did not appear that the lights of the Crowe car were on and that he was probably having battery trouble, the defendant’s lights were on, as was the street light, and Mr. Crowe and his car were plainly visible in either of them. It is assumed that the defendant operated a vehicle equipped with lights meeting the requirement of Code Am. § 68-1713. Georgia Cos. Co. v. McRitchie, 45 Ga. App. 697 (3) (166 SE 49). Certainly the deceased had done nothing to create any situation of emergency. Both he and his car were on their right side of the street, over next to the shoulder of it, standing still. There was nothing to indicate that he or his car was moving or about to move over to the other side of the street/ While the defendant stated that the deceased was *728waving his hands, that could have been no more than a warning to the defendant as he approached on the wrong side of the street that he should bring his vehicle to a stop or change its course in time to avoid the collision that was about to occur. In doing that the deceased was in the performance of the ultimate of his duty to the defendant.
Automobile accidents generally occur suddenly, but suddenness alone is not sufficient to bring the emergency doctrine into play. If the driver has opportunity to exercise a deliberate judgment between alternate courses to pursue, no emergency arises in legal contemplation. Bloxom v. McCoy, 178 Va. 343 (7) (17 SE2d 401).
Any claim of emergency on the part of the defendant can result only from his taking an excess amount of the drug which the doctor had prescribed, contrary to the directions on the doctor’s prescription, as a result of which he became drowsy or sleepy and in that condition undertook to drive the car— drowsy to the extent that he traveled along the wrong side of the street until he was so close to a head-on collision with Mr. Crowe and his car that it was too late to turn, and despite Mr. Crowe’s attempt at warning him.
“The emergency rule . . . is an application of the prudent man rule, and the sound view appears to be that one who, through no fault of Ms own, is confronted with a sudden peril and does things which afterward may seem to have been improper or foolish is not negligent if he does what a prudent man would or might do under the circumstances.” Simpson v. Brand, 108 Ga. App. 393, 398 (133 SE2d 393). (Emphasis supplied). But if the driver of the car himself was the cause of the emergency, he can not take advantage of this principle of law. Cone v. Davis, 66 Ga. App. 229 (3) (17 SE2d 849). He must be without fault in the creation of the emergency of which he' seeks to take advantage. Cf. Daniel v. State, 187 Ga. 411, 412 (1) (1 SE2d 6) and cases there cited.
The defendant, by his own admission, voluntarily took the tranquilizing drug in excess of the prescribed quantities and at times other than those prescribed for its use. Whether he had been warned of its effect or not, he was negligent in taking it in that manner. His condition was thus brought on by his own *729negligence. The vehicle he was driving was on the wrong side of the street because he drove it there. If he had remained on the proper side of the street neither an “emergency” nor a collision would have occurred. He was not free from fault. . For these reasons the denial of the request was proper.
It may be pointed out that the request was deficient in other respects too, and did not meet the test of Cates v. Harris, 217 Ga. 801, 802 (125 SE2d 649); Cohen v. Sapp, 110 App. 413 (2) (138 SE2d 749). It assumed negligence of the deceased as an established fact, when that did not appear from the evidence. It assumed the existence of an emergency of a character “so great that they have to act without having time to think,” and that did not appear from the evidence. It did not include as a part of the principle that the party claiming the benefit of the emergency must himself be free from fault in its creation. Without that, the request was not a correct statement of the law. A written request must itself be perfect, otherwise the refusal to give it will not be cause for new trial. Smithwick v. State, 199 Ga. 292 (7) (34 SE2d 28).
Another reason that the denial of the request was not error appears from an examination of Kelly v. State, 63 Ga. App. 231, 239 (10 SE2d 417), where the defendant was similarly convicted. The request for a charge on the law of emergency in that case was different from that here only in that it included some of the facts which the evidence had shown. (The evidence, of course, in the two cases is not the same). The charge on accident as given in the general charge was substantially the same as was given here. Weighing the request and the charge as given it was held: “We think that the charge as a whole covered plainly and in substance the principles of law stated in the request to charge. The language in the request, framed in argumentative form and emphasizing selected facts in the defendant’s interest, was not entitled to be adopted by the court, and the failure to give the charge in the language requested was not reversible error.” (Emphasis supplied).
Comparing the request in Kelly with that in this case, it must be seen that the principles of law in the two are the same. If the principles of law in the Kelly request were plainly and in substance covered by the charge as given, it is inescapable that they were likewise covered here.
*730The remaining special ground of the motion assigns error upon the admission of the testimony of a police officer concerning what he found in his investigation of the matter as to the marks on the highway indicating where the Renault was located on the street, that it had been knocked around, and where the other vehicle had traveled and stopped after striking it. The objection was that the testimony was but a conclusion of the witness, since he did not see the collision happen, and that he had not qualified as an expert.
The transcript of the evidence discloses that when the objection was made to this evidence the court provisionally admitted it, saying at the time: “I don’t know whether he knows or can testify as to facts—that is, as to what he saw there—on which he bases that evidence. If he can’t do that, and can’t testify as to facts he bases his opinion on, I think it is objectionable and I’ll sustain it.” With that observation the witness was permitted to go on with the testimony. The objection was never renewed nor was a motion to rule out his testimony ever made at any later time in the trial, as it was incumbent upon the objecting party to do, so as to secure an unconditional ruling on the objection. Smith v. State, 108 Ga. App. 275, 277 (132 SE2d 821); Wright v. State, 107 Ga. App. 800 (131 SE2d 566), and citations. Moreover, it does not appear from this ground of the amended motion that the witness failed, in his other testimony, to supplement the proof by stating facts which formed the basis of his opinions, but the record shows that the witness proceeded to testify as to skid marks made by the defendant’s car after it struck the Renault, the distance it was from the Renault where it had stopped in the ditch, debris that fell on the street indicating the place of impact and where it was located, where Mr. Crowe’s body was lying, etc., and that he identified photographs of the two vehicles made after the collision showing the damage and location of damage done to each. He had been a police officer of the City of Rossville for eight years. The facts to which this witness testified were sufficient as a basis for the admission of his opinion that the Renault had been struck on its left side and turned around in the street, that it had been “sideswiped” by the vehicle that came to a stop in the ditch and how it had traveled from the point of impact to the place *731in the ditch. Whether the witness qualified as an expert or not, he was entitled to give his opinion on these matters on the basis of those facts to which he testified. Lamb v. Sewell, 20 Ga. App. 250 (1) (92 SE 1011). No error appears.
The verdict was amply supported by the evidence. The overruling of the general grounds was proper. “Where, as here, the evidence is sufficient to show beyond a reasonable doubt that the defendant committed the offense . . . his conviction is authorized although the evidence does not exclude vague conjectures or remote possibilities of the defendant’s innocence.” Ivy v. State, 220 Ga. 699 (141 SE2d 541).

Judgment affirmed.


Felton, C. J., Bell, P. J., Jordan, Hall and Pannell, JJ., concur. Nichols, P. J., Frankum and Russell, JJ., concur as to Divisions 2 and 3 but dissent as to Division 1.